Citation Nr: 0616815	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-39 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for bilateral glaucoma.

3.  Entitlement to service connection for degenerative disc 
disease of the back secondary to service-connected 
postoperative residuals, pilonidal cyst.

4.  Entitlement to service connection for bilateral foot 
disorder as secondary to the service-connected postoperative 
residuals, pilonidal cyst.

5.  Entitlement to service connection for bilateral knee 
disorder as secondary to the service-connected postoperative 
residuals, pilonidal cyst.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1945 to August 
1949 and from December 1949 to December 1952.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Based on a May 2006 motion, this appeal has been advanced on 
the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  

In June 2005, the veteran testified at a personal hearing 
before a member of the Appeals Team at the RO.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board further observes that the RO granted service 
connection for tinnitus and bilateral hearing loss and 
continued a 10 percent evaluation for service-connected 
postoperative residuals, pilonidal cyst during the course of 
this appeal.  The foregoing issues, however, have been 
neither procedurally prepared nor certified for appellate 
review and are outside of the scope of this appeal.  Godfrey 
v. Brown, 7 Vet. App. 398, 410 (1995).  





FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record does not show a current 
diagnosis of a disability to account for the veteran's 
reported chest pain.  

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral glaucoma is related 
to his active military service.

4.  The medical evidence of record does not show that the 
veteran's degenerative disc disease was caused by or 
aggravated by his service-connected postoperative residuals, 
pilonidal cyst or is otherwise related to his military 
service.   

5.  The medical evidence of record does not show that the 
veteran's bilateral foot disorder was caused by or aggravated 
by his service-connected postoperative residuals, pilonidal 
cyst or is otherwise related to his military service.   

6.  The medical evidence of record does not show that the 
veteran's bilateral knee disorder was caused by or aggravated 
by his service-connected postoperative residuals, pilonidal 
cyst or is otherwise related to his military service.   


CONCLUSIONS OF LAW

1.  Chest pain was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).    

2.  Bilateral glaucoma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).    

3.  Degenerative disc disease of the back is not proximately 
due to or the result of service-connected postoperative 
residuals, pilonidal cyst and was not otherwise incurred in 
or aggravated during active service.  38 U.S.C.A. §§  1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2005).   

4.  Bilateral foot disorder is not proximately due to or the 
result of service-connected postoperative residuals, 
pilonidal cyst and was not otherwise incurred in or 
aggravated during active service.  38 U.S.C.A. §§  1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).   

5.  Bilateral knee disorder is not proximately due to or the 
result of service-connected postoperative residuals, 
pilonidal cyst and was not otherwise incurred in or 
aggravated during active service.  38 U.S.C.A. §§  1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in October 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO also advised the veteran of what the 
evidence must show to establish entitlement to service 
connected compensation benefits.  In addition, the RO 
informed the veteran of the additional information needed and 
asked the veteran to tell VA about any medical records that 
may exist to support his claims.  The RO notified the veteran 
that he had up to a year from the date of the letter to send 
to the RO the information and evidence requested.  
Furthermore, the RO asked the veteran to tell VA of any 
available evidence pertaining to his claims in a follow-up 
November 2004 VCAA notice letter.  Moreover, the RO 
specifically asked the veteran to provide any evidence in his 
possession that pertained to his claims in a follow-up 
December 2005 VCAA notice letter.  38 C.F.R. § 3.159 (b)(1) 
(2005).  

The Board notes that the aforementioned VCAA letters did not 
notify the veteran of the degree of disability and effective 
date elements with respect to his service connection claims.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nonetheless, there is no harm to the veteran because no 
disability rating or effective date will be assigned as his 
service-connection claims are being denied for reasons 
explained in greater detail below.

Furthermore, the RO provided the veteran with a copy of the 
March 2004 rating decision, and the October 2004 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.  
The October 2004 SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claims.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran medical examinations to evaluate his claimed 
disorders in November 2003.  The RO also obtained the 
veteran's VA treatment records dated from 2003 to 2004 and 
associated them with the claims folder.  VA treatment records 
from 1997 to 2001 and the veteran's service medical records 
are also of record.  The Board notes that the veteran 
identified private hospital treatment records pertaining to 
his back (e.g., disc removal) for the period of June 1988 on 
the December 2005 VA Form 21-4142 that are not of record; 
however, the veteran did not indicate that his back problems 
at that time were linked to his service-connected pilonidal 
cyst or his military service.  Rather, he noted that he 
received back treatment in 1988 due to an unrelated 
motorcycle accident.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

The veteran essentially contends that his current chest pain 
and bilateral glaucoma are related to military service and 
that his degenerative disc disease, bilateral foot disorder, 
and bilateral knee disorder are related to his service-
connected postoperative residuals of a pilonidal cyst or 
otherwise to service; however, the record reflects that he 
does not have the medical expertise necessary to diagnose his 
claimed disorders or offer a competent opinion as to their 
etiology.  As a result, competent medical evidence showing a 
current disability and a causal link to service or his 
service-connected disability is required.  


III.	Analysis

Service Connection for Chest Pain

The medical evidence indicates that the veteran had chest 
pain during and after service.  The November 1952 report of 
medical history reveals that the veteran reported a positive 
history of chest pain at that time.  Additionally, the 
November 1952 separation report notes that the veteran had 
chest pain for the past 5 to 6 years that was asymptomatic.  
The veteran's VA treatment records from 2003 to 2004 also 
contain recent assessments of chronic chest pain.

Nonetheless, no underlying disability has been clinically 
identified to account for the veteran's reported chest pain.  
The service medical records contain no clinical findings of 
any disorder pertaining to the chest and show a normal chest, 
heart, and lungs at separation.  Additionally, no VA 
physician has been able to diagnose a disorder to account for 
the veteran's recent reports of chest pain.  For example, the 
September 2003 VA stress test showed a normal examination.  
In addition, the September 2004 VA radiological report noted 
no acute cardiopulmonary disease.  The Board notes that pain 
alone without an underlying disorder is not a disability for 
which service connection may be granted.  Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Furthermore, there is evidence 
to indicate that the veteran no longer experiences chest 
pain.  Specifically, a VA physician indicated that the 
veteran's chest pain had resolved in September 2004.  In the 
absence of evidence of current disability, service connection 
for chest pain must be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Service Connection for Bilateral Glaucoma

The Board notes that the medical evidence clearly shows a 
current diagnosis of glaucoma.  The VA treatment records 
dated from 2003 to 2004 include multiple assessments of 
glaucoma.  Additionally, the November 2003 VA eye examiner 
noted an impression of glaucoma of both eyes adding that the 
veteran had undergone surgery to treat glaucoma in his right 
eye.  

Nonetheless, there is no medical evidence showing that the 
veteran's glaucoma is related to his military service.  The 
service medical records show no clinical finding of glaucoma.  
In addition, there is no competent medical opinion of record 
that provides a causal link between the veteran's current 
glaucoma and his military service.  Indeed, the veteran 
reported at the June 2005 hearing that examiners were unable 
to tell him what caused his glaucoma.  As the evidence does 
not show a relationship between the veteran's current 
glaucoma and his military service, an award of service 
connection is not warranted.  

Secondary Service Connection for Degenerative Disc Disease 

There is ample medical evidence that the veteran currently 
suffers from degenerative disc disease of the spine.  
Specifically, the November 2003 VA radiological report notes 
an impression of "moderate degenerative disc and 
degenerative facet joint disease at L5-S1" and "advanced 
degenerative disc disease of the lower thoracic spine."  The 
VA treatment records also contain multiple references to the 
veteran's degenerative disc disease.

The medical evidence, however, does not additionally show 
that the veteran's current back disorder was caused by his 
service-connected postoperative residuals of a pilonidal 
cyst.  Indeed, the November 2003 VA examiner concluded that 
none of the veteran's complaints of back pain were related to 
his service-connected pilonidal cyst and there is no 
competent medical opinion to the contrary of record.  
Consequently, the Board finds the VA examiner's opinion 
dispositive.  Therefore, service connection for the veteran's 
back disorder on a secondary basis is not warranted.

Moreover, there is no medical evidence that otherwise links 
the veteran's back disorder to his military service.  While 
the veteran has reported that he fell on his back during 
service, the service medical records include no references to 
an in-service back injury and show that his spine was 
clinically evaluated as normal at separation.  In addition, 
the record contains no competent medical opinion relating the 
veteran's back disorder to his military service.  
Accordingly, the Board finds that a grant of service 
connection on a direct basis is also not warranted.    

Secondary Service Connection for Bilateral Foot Disorder

There is medical evidence showing a current bilateral foot 
disorder.  Specifically, the November 2003 radiological 
examination report notes an impression of bilateral hallux 
valgus deformity with mild osteoarthritis of the first 
metatarsal-phalangeal joints bilaterally, mild osteoarthritis 
of the distal interphalangeal joint of the left second digit, 
and a small bilateral calcaneal spur.  

The medical evidence, however, does not additionally show 
that the veteran's current bilateral foot disorder was caused 
by his service-connected postoperative residuals of a 
pilonidal cyst.  The November 2003 VA examiner concluded that 
none of the veteran's complaints of foot pain were related to 
his service-connected pilonidal cyst and there is no 
competent medical opinion to the contrary of record.  
Consequently, the Board finds the VA examiner's opinion 
dispositive.  Therefore, service connection for the veteran's 
bilateral foot disorder on a secondary basis is not 
warranted.

Moreover, there is no medical evidence showing that the 
veteran's current osteoarthritis of the feet manifested in 
service or the year following service.  The Board notes that 
the service medical records note no findings or notations 
regarding a foot disorder except for second degree pes planus 
that was noted at entrance and separation from service.  
While it is unclear from the record when the veteran's 
current bilateral foot disorder was first diagnosed, the 
medical evidence does not show that osteoarthritis manifested 
within a year from discharge.  Furthermore, the record 
contains no competent medical opinion relating the veteran's 
foot disorder to his military service or the year following 
service.  Accordingly, the Board finds that a grant of 
service connection on a direct basis is also not warranted.    

Secondary Service Connection for Bilateral Knee Disorder

There is medical evidence showing a current bilateral knee 
disorder.  Specifically, the November 2003 radiological 
examination report notes an impression of mild to moderate 
osteoarthritis of the medial femoral tibial compartments 
bilaterally with mild osteoarthritis of the patellofemoral 
compartments bilaterally.  It is also noted that the veteran 
demonstrated a small right suprapatellar effusion.  

Nonetheless, the medical evidence does not show that the 
veteran's current bilateral knee disorder was caused by his 
service-connected postoperative residuals of a pilonidal cyst 
as contended by the veteran.  The November 2003 VA examiner 
concluded that none of the veteran's complaints of knee pain 
were related to his service-connected pilonidal cyst and 
there is no competent medical opinion to the contrary of 
record.  Consequently, the Board finds the VA examiner's 
opinion dispositive.  Therefore, service connection for the 
veteran's bilateral knee disorder on a secondary basis is not 
warranted.

Moreover, there is no medical evidence showing that the 
veteran's current osteoarthritis of the knees manifested in 
service or the year following service.  The service medical 
records contain no findings or notations regarding a 
bilateral knee disorder and the veteran's knees were 
clinically evaluated as normal at separation.  Although it is 
unclear from the record when the veteran's current bilateral 
knee disorder was first diagnosed, there is no evidence to 
suggest that it manifested within a year from discharge.  The 
Board notes that the veteran reported at the November 2003 VA 
examination that he had only experienced left knee pain for 
about 6 or 7 years.  Furthermore, the record contains no 
competent medical opinion relating the veteran's bilateral 
knee disorder to his military service or the year following 
service.  Accordingly, the Board finds that a grant of 
service connection on a direct basis is also not warranted.    


The benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue. 
38 U.S.C.A. § 5107(b) (West 2002).  The Board, however, finds 
that the preponderance of the evidence weighs against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chest pain is denied.

Service connection for bilateral glaucoma is denied.

Service connection for degenerative disc disease of the back 
secondary to service-connected postoperative residuals, 
pilonidal cyst is denied.

Service connection for bilateral foot disorder as secondary 
to the service-connected postoperative residuals, pilonidal 
cyst is denied.

Service connection for bilateral knee disorder as secondary 
to the service-connected postoperative residuals, pilonidal 
cyst is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


